Title: To George Washington from Joseph Chew, 11 October 1758
From: Chew, Joseph
To: Washington, George



Dear sir
New London [Conn.] Octr 11th 1758

it is Very hard for me to tell you the Great unneasiness I have Labour’d under since Last Post. on Accot of the affair near Fort Duquesne. where it is said our Troops Commanded by Majr Grant where Repulsed with the Loss of many Virginians amongst whome I am informed my Poor Brother makes one—I Pray you my Dear Friend to let me know how that matter was and what Fate my Dear Brother met if the Circumstances of it have Come to your knowledge—I have Very Little hopes that he is on this side death but hope his behavour merrited a Better Fate. all his Letters have been full of Expressions of Gratitude towards you and I flater my self had he Lived his Actions would have Corresponded with them—as it is I Pray you to believe my heart overflows with greatfull sentiments in his behalf and that I am my Dear sir Your most Obed. Servt

Jos. Chew

